Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 was filed after the mailing date of the final rejection on 1 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant' s amendments and arguments filed on 1 September 2021 have been fully considered and they are persuasive. 
Iwai et al. (US 2017/0195926) of the record discloses “Upon the expiration of a periodic TAU timer, the UE 111 transmits a TAU Request message to the source MME 121S to notify the source MME 121S of the current Tracking Area Identity (TAI)” (¶ [0138]), “the source MME 121S transmits the MM context and EPS bearer context of the UE 111 to the target MME 121T. For this transmission, a GTP-C message that is transmitted on the S10 interface between MMEs may be used. For example, as shown in FIG. 10A, a Forward Relocation Request message or a modification thereof may be used. The Forward Relocation Request message in Step S503 may contain an information element indicating that it is a message to be transmitted for a TAU with Context Relocation, not for an S1-based handover” (¶ [0140]).
Newly cited Shi et al. (US 2017/0099623) discloses “The eNodeB forwards the routing area update request message to a first MME” (¶ [0171]) and “the first MME learns, according to information about the GUMMEI included in the GUTI, an address of the original MME at which a mobility management context of the UE is located, and sends the mobility management context request message to the original MME” (¶ [0176]). 

Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466